DANAHY, Chief Judge.
The appellant was charged with possession of cocaine and filed a motion to suppress the evidence against her. After denial of that motion, the appellant pled no contest to the charge, reserving the right to appeal the suppression issue. We affirm.
Police officers obtained the evidence in question when they stopped a vehicle in which the appellant was riding as a passenger and searched the area under the front seat. The appellant concedes that the stop of the vehicle was a lawful Terry stop,1 but argues that the police officers did not have probable cause to search the vehicle. The appellant has asserted no property or pos-sessory interest in the vehicle nor an interest in the property seized. She has failed to show any legitimate expectation of privacy in the area of the vehicle which was searched. Under these circumstances, she is not entitled to challenge the search on fourth amendment grounds. Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d 387 (1978).
Accordingly, we affirm the denial of the appellant’s motion to suppress.
SCHEB and SCHOONOVER, JJ., concur.

. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); § 901.151, Fla.Stat. (1985).